ase a - a _ ie he ra ccal department of the treasury internal_revenue_service suprise attn mandatory review mc dal commerce street dallas tx date release number release date legend org organization name xx date address address org address person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated november 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective march 20xx this is a final adverse determination_letter with regard to your status under sec_50 c of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on september 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are therefore required to file form_1120 u s_corporation income_tax retum for the years ended december 20xx with the ogden service_center for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations hocagncae che ies division org address department of the treasury internal_revenue_service te_ge eo examinations town and country commons room chesterfield mo date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary lf you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice ifa if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number v thank you for your cooperation sincerely sunita b lough director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v department of the vreasury - loternal revenue serv ice explanation of items form 886a name of taxpayer org schedule no or lexhibit form 6018-a year period ended 20xx legend org organization name state state co-1 xx date address address city city company issue whether the primary activity of org doing business as co-1 is the operation if so should org’s exemption under of a commercial bar open to the general_public sec_501 as an organization described in sec_501 be revoked effective january 20xx whether org's doing business as co-1 records are inadequate under sec_6033 if so should org’s exemption under sec_501 as an organization described in sec_501 be revoked effective january 20xx facts the org hereinafter referred to as org is currently exempt under sec_1 c of the code as a subordinate organization under group ruling number gen which was issued to org headquarters hereinafter referred to as hq c organization group ruling parent in 19xx business in march 20xx under the hq org found out about the organization through a friend who also owns a org’ organization the org opened for the organization's articles of incorporation dated 20xx shows that the organization was formed to support all veterans and their families help fellow veterans and their families receive the benefits for which they are the organization does not have its own bylaws org provided the constitution bylaws of the hq which is what the subordinate organization uses these bylaws have as their stated purposes the uniting fraternally of veterans and the families of veterans in order to better the lives of all veterans and their families and to assist with any difficulties encountered by them these purposes include but are not limited to the following r entitled r r r members of the armed_forces and to comfort their survivors sponsor or participate in activities of a patriotic nature r provide social and recreational activities for its members r assist the disabled and needy war veterans and their dependents r promote awareness of the prisoners of war and the missing in action issues r find employment for veterans and their families help the homeless veterans find housing and re-adjust to civilian life carry on programs to perpetuate the memory of deceased veterans and promote the general welfare and prosperity of all org corporations form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer org explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx government present and support the purposes of org before the public and the the org operates a cash business bar at address city state the building' sec_4 facade exhibits signs stating org and co-1 the facility consists of approximately sq ft of space there is a full service bar and kitchen but no separate dining room pool tables bowling video games and a juke box the org’s facilities are open days a week including holidays its hours are monday through sunday am to 30am the kitchen is open from 11am until am daily averages approximately people per day it is freely open to both members and nonmembers general_public the org the org as of december 20xx had veterans’ members the org pays the headquarters dollar_figure per year in dues dues for the members to the org are dollar_figure per year a register is kept for nonmembers to sign in to use the facilities the org is only open to the public for fundraisers based on interview testimony from the president the org does not account for member and nonmember bar kitchen sales separately according to the organization more of the bar kitchen receipts are from members than from non members members and nonmembers are charged the same price for liquor and food pop is dollar_figure with free refills call drinks are dollar_figure well drinks are dollar_figure bottled beer is dollar_figure and draft beer is dollar_figure the org stated that it has the following activities quarterly meetings and minutes have to be provided to the hq organization operation of a bar kitchen and pool tables are open to both members and a b nonmembers c d raisers for veterans’ families in need e f proceeds go to benefit veterans provide food and cook outs for the members provide fundraisers for food baskets for the elderly veterans and other fund provide free food to the members daily and the ' drink is free hold pool tournaments with the red hat club auxiliary in which all of the the organization solicits donations or gifts from members and nonmembers for veterans per the 20xx return the gross_sales of the organization were dollar_figuredollar_figure the organization's gross_receipts per the audit were dollar_figuredollar_figure the organization’s expenses for liquor rent utilities taxes advertising food and other services were after form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a deparunent of the ‘l'rcasury - internal_revenue_service schedule no or lixhibit name of taxpayer org 20xx form 6018-a year period ended explanation of items examination dollar_figuredollar_figure for the year 20xx the total donations made for the year 20xx were dollar_figuredollar_figure membership facts do not show bona_fide members areview of the org’s activities could not determine the extent of member participation since the organization did not keep adequate_records showing member participation vs nonmember participation 20xx activities breakdown non _exempt exempt hours revenue n a x expenses n a activity quarterly member meetings in which minutes are taken that is sent to the hq tracked organization operation of a bar kitchen pool tables and video bowling which primarily services to dollar_figuredollar_figure dollar_figuredollar_figure the public x n a expenses not xx provide food and cookouts for the members free of charge xx n a separately ___crane funeral golf classic lockard kids oe provide free food to members daily donations claimed ____ st patrick's day _ fish fry chili supper c a d dinner c a day new year's eve _henry kraft-glasses bill maxwell-shrimp midwest hemophilia x x xx x xx x x xx xx x xf x n a n a n a n a n a n a n a n a n a n a n a n a assoc - dollar_figure law form 886-acrev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer a no chedule schedule no form 6018-a year period ended explanation of items department of the treasury - internal_revenue_service ar lixhibit p org 20xx sec_501 provides for the exemption from federal_income_tax of a post or organization of veterans of the armed_forces_of_the_united_states if such post or organization is a organized in the united_states or any of its possessions b at least of the members of which are past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows or widowers of past or present members of the armed_forces_of_the_united_states or of cadets and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual c sec_1_501_c_19_-1 of the income_tax regulations provides that to be described in sec_501 of the code an organization must be operated exclusively for one or more of the purposes listed in that section sec_1_501_c_19_-1 of the regulations lists as one of these purposes the provision of social and recreational activities for the organization's members sec_1_501_c_19_-1 of the regulations provides that an organization described in sec_501 of the code must be operated exclusively for one or more of the following purposes to promote the social welfare of the community as defined in sec_1_501_c_4_-1 of the regulations to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states tocarry on pro-grains to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors toconduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or dependents of their members or both or to provide social and recreational activities for their members with respect to the membership requirements under sec_501 of the code in senate report no g2 cong 2d sess 1972_2_cb_713 pincite congress stated that substantially_all mean sec_90 percent therefore of the percent of the members that do not have to be past or present members of the armed_forces_of_the_united_states percent have to be cadets or spouses etc thus only percent of a sec_501 organization’s total membership may consist of individuals not mentioned above form 886-a rev department of the treasury - internal_revenue_service page -4- ri vin 886a department of the ‘treasury - internal_revenue_service schedule no or lixhibir name of taxpayer form 6018-a year period ended explanation of items org 20xx internal_revenue_code sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of its exempt status sec_511 of the code states there is hereby imposed for each taxable_year on the unrelated_business_taxable_income as defined in link sec_512 of every organization described in paragraph a tax computed as provided in sec_11 making such computation for purposes of this section the term taxable_income as used in sec_11 shall be read as unrelated_business_taxable_income in sec_511 of the code states the tax imposed by paragraph shall apply in the case of any organization other than a_trust described in subsection b or an organization described in link sec_501 which is exempt except as provided in this part or part il relating to private_foundations from taxation under this subtitle by reason of sec_501 sec_512 a of the code states except as otherwise provided in this subsection the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code states the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 or in the case of an organization described in sec_511 to the exercise or performance of any purpose or function described in sec_501 except that such term does not include any trade_or_business - form 886-arev department of the treasury - internal_revenue_service page -5- form sec_86a name of taxpayer schedule no or lixhibit form 6018-a year period ended department of the ‘treasury - internal_revenue_service explanation of items org 20xx a in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation or a which is carried on in the case of an organization described in sec_501 or in the case of a college or university described in sec_511 by the organization primarily for the convenience of its members students patients officers or employees or in the case of a local association of employees described in sec_501 organized before date which is the selling by the organization of items of work-related clothes and equipment and items normally sold through vending machines through food dispensing facilities or by snack bars for the convenience of its members at their usual places of employment or a which is the selling of merchandise substantially_all of which has been received by the organization as gifts or contributions sec_513 of the code provides that trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization income_tax regulations sec_1_501_c_19_-1 provides that an organization exempt under sec_501 must be operated exclusively for one or more of the following purposes to promote the social welfare of the community as defined in sec_1_501_c_4_-1 sec_2 to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or the dependents of their members or both or to provide social and recreational activities for their members sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject form 886-arev department of the treasury - internal_revenue_service page -6- form r86a name of taxpayer org 20xx department of the preasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a year period ended to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations provides that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue_officer or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law tax regulation sec_1_6033-2 states in part that every organization_exempt_from_taxation under sec_501 shall file an annual information_return specifically setting forth its items of gross_income gross_receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return such return shall be filed annually regardless of whether such organization is chartered by or affiliated or associated with any central parent or other organization tax regulation sec_1_6033-2 states in pertinent part that every organization_exempt_from_taxation under sec_501 and required to file a return under sec_6033 and this section including for taxable years ending before date private_foundations as defined in sec_509 other than an organization described in sec_401 or sec_501 shall file its annual return on form_990 tax regulation sec_1_6033-2 states that an organization which is exempt from taxation under sec_501 and is not required to file annually an information_return required by this section shall immediately notify in writing the district_director for the internal_revenue_district in which its principal office is located of any changes in character operations or purpose for which it was originally created its sec_1_6033-2 states that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code see sec_6001 and sec_1_6001-1 with respect to the authority of the district directors or directors of service centers to require such additional information and with respect to the books of accounts or records to be kept by such organizations revrul_68_46 1968_1_cb_260 describes another veterans’ post after an analysis of all the facts and circumstances the service determined that the post's primary activity was the conduct of a business rather than social welfare activity the organization's form 886-a rev department of the treasury - internal_revenue_service page -7- form 886a name of taxpayer org explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xn business activities involved the rental of its commercial office building and operating a public banquet and meeting hall with a bar and dining facilities although the organization carried on veterans' programs and other social welfare activities based on an analysis of the whole operation it was concluded that the business activities relating to the operation of the facility exceeded all other activities and the social welfare programs were not its primary activity revrul_61_158 1961_2_cb_115 describes an organization that was created exclusively for the promotion of social welfare but whose principal activity was conducting a lottery on a weekly basis with the general_public income was the gross_receipts from the weekly lottery the major portion of the profits of the lottery was used for the payment of general_expenses of the organization and only a small portion was used for social welfare purposes the ruling holds that the organization is not operated exclusively for the promotion of social welfare because its primary activity is the conduct of a business for profit accordingly it is not exempt under sec_501 of the code its principal source of revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of its exempt status in national association of postal supervisors v united_states supra the federal_circuit affirmed the claims_court and held that dues collected by a tax-exempt labor_organization from limited-benefit members were unrelated_business_income limited benefit members could not vote or hold office although an amendment to the organization's constitution allowed them to serve on committees in an advisory capacity in american postal workers union afl-cio v united_states supra the service held that dues from associate members’ ie non-postal members were unrelated_business_income where such members were entitled to insurance benefits but were not members in any other sense in national association of life underwriters inc v commissioner supra the court looked at the above cases for guidance in determining whether individuals were members of an association within the meaning of sec_1_512_a_-1 of the regulations regarding the treatment of advertising income as unrelated business form 886-a rev department of the treasury - internal_revenue_service page -8- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org 20xx schedule no or lxhibit form 6018-a year period ended income the court in concluding that certain individuals were not members found that the purported members had no right to participate in the organization's direction had no obligation to help support the organization through regular financial contributions and did not constitute members in the organization's articles of incorporation and by- laws law4 sec_11 of the code imposes a tax for each taxable_year on the taxable_income of every corporation sec_61 of the code defines gross_income as all income from whatever source derived sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_6001-1 of the regulations requires corporations to make such returns render such statements or keep such specific records as will enable the service to determine whether or not such corporation is liable for tax under subtitle a of the code sec_1_6012-2 of the regulations requires every corporation subject_to taxation under subtitle a of the code to make a return of income regardless of whether it has taxable_income or regardless of the amount of its gross_income in addition this regulation specifies form_1120 as the required return of a corporation taxpayer’s position the org’s position is not known at this time as this is a draft report government’s position an organization must satisfy two requirements to be described in sec_501 of the code first the organization must satisfy a membership test and second its activities must further the purposes listed in sec_1_501_c_19_-1 of the regulations if the membership requirements are not satisfied then the organization will not qualify for exemption under sec_501 the membership test under sec_501 of the code provides that an organization’s membership must be composed of the following of the membership must consist of past or present members of the armed_forces form 886-a rev department of the treasury - internal_revenue_service page -9- eon 886a name of taxpayer org schedule no or exhibit form 6018-a year period ended explanation of items department of the ‘reasury - internal_revenue_service 20xx substantially_all of its other members need to be individuals who are cadets or are spouses widows or widowers of past or present members of the united_states armed_forces or cadets substantially all’ has been defined to mean of the remaining of the membership therefore of the organization’s membership can consist of cadets spouses widows and widowers of cadets or members of the armed_forces and the remaining of the membership can be anyone in the instant case org’s membership requirements are governed by the bylaws provided by the hq for the years under examination org’s membership consisted of four classes of membership full members - persons who have served in the armed_forces widow or widowers and spouses of persons who have served in the armed_forces auxiliary members - any person related by second degree to an individual who served in the armed_forces and received an honorable discharge honorary members - members who serve org may or may not be a veteran and are given a life time membership associate member - men or women who have never served in the military nor married to a person who has served in the military sec_501 of the code does not define the meaning of member as being an individual who has the right to control the day-to-day operations of the organization such as having the right to vote membership in a sec_501 organization is based upon analyzing the organization's organizing document which defines the rights and obligations of membership in determining whether an individual is a member of a veterans’ organization for purposes of sec_501 of the code such an individual must be involved in the organization in such a manner as to further the organization's exempt purposes rather than joining to receive a personal benefit such as the right to receive free food while being a patron at the bar org provided a membership list of people and provided dd-214s for each person even though the organization has presented a list of names that happen to be veterans it does not mean that they are bona_fide members based on the facts of the case it appears that org’s membership are not bona_fide members and should not be part of the membership calculation for purposes of sec_501 of the code members have no voice in the operations of the organization the organization is run like a sole_proprietorship bar and members do not have a say in its operations therefore since the organization does not have bona_fide members it fails the membership test under c because it has no membership see form 886-a rev department of the treasury - internal_revenue_service page -10- form 886a department of the ‘treasury - internal_revenue_service name of taxpayer year period ended explanation of items schedule no or exhibit form 6018-a org 20xx national association of life underwriters inc v commissioner supra and sec_501 of the code taxpayer’s position the org’s position is not known at this time as this is a draft report government’s position an organization described in sec_501 of the code carries out activities in furtherance of its exempt purposes only when such activities are carried out exclusively in furtherance of the purposes listed in sec_1_501_c_19_-1 of the regulations among these purposes is the provision of social and recreational activities for its members therefore when a veterans organization described in sec_501 provides social and recreational activities for its members or for guests whose expenses are paid_by members it purposes is engaged in activities in furtherance of its exempt where goods or services are furnished to nonmembers who provide payment for such goods or services their furnishing is outside the scope of sec_1_501_c_19_-1 of the regulations generally if an organization has not kept adequate books_and_records concerning its financial transactions with nonmembers and more than percent of its gross_receipts are derived from sales transactions eg bar sales the presumption will be that the organization’s exempt status should be revoked because it is not primarily engaged in sec_501 activities however this presumption may be rebutted all facts and circumstances must be reviewed to determine whether or not the organization primarily engaged in sec_501 activities although relatively little documentation has been provided with respect to the organization’s exempt_activities during the year in question it is believed the organization conducted some exempt_activities under sec_501 including membership meetings and a few charitable activities however even considering the information provided it appears that member activity was relatively minimal when compared with the organization's bar and social activities available to the public during the year under examination there was no permanent mechanism in place to maintain records to distinguish between income from veteran members members’ families bona_fide guests auxiliary members and non-veterans income with respect to the organization’s bar and social activities while the operation of a bar may further an exempt_purpose under sec_501 such activities are not engaged in for the members’ social and recreational benefit when the facility is open to the public based on the interview with the president of the form 886-arev department of the treasury - internal_revenue_service page -11- form sec_86a deparument of the preasury - internal_revenue_service name of taxpayer org 20xx explanation of items schedule no oc lexhibit form 6018-a year period ended org it was determined that over of the usage of the bar and restaurant was by members of the general_public no accurate records were maintained indicating use by members and nonmembers as noted above during the interview it was stated that the organization normally serve sec_30 per day since there are only members the organization is serving primarily to the general_public based upon the available information the operation of the bar is a public activity that primarily serves to non members and only incidentally a member activity the level of activity with the general_public engaged in by the organization overshadows the organization's exempt_activities particularly in view of the absence of adequate books_and_records pertaining to the year in question which is required by sec_6001 and sec_6033 of the code sec_1_6001-1 and sec_1_6033-2 of the regulations and revrul_59_95 1959_1_cb_627 although the organization undoubtedly carried on some programs in furtherance of exempt purposes under sec_501 of the code based upon an analysis of the whole operation and in view of the unavailability of adequate_records we believe that the business activities relating to the operation of the bar all of which were available to the public predominate over the inadequately documented exempt_activities based upon the information submitted the organization has not met its burden_of_proof by furnishing sufficient records to show that it is not operating a business for profit by operating a bar open to the general_public operation of an establishment open to the public neither accomplishes social welfare or any other sec_501 purposes see revrul_68_46 1968_1_cb_260 revrul_61_158 1961_2_cb_115 and sec_1_501_c_19_-1 of the regulations these activities establish that the organization is not operated exclusively for exempt purposes under sec_501 of the code taxpayer’s position the org’s position is not known at this time as this is a draft report government’s position sec_511 of the code provides that if income is designated unrelated_trade_or_business income it shall be taxed at rates as prescribed under sec_11 of the code unrelated_trade_or_business income as described in sec_512 is gross_income derived from an unrelated_trade_or_business that is regularly carried on sec_513 defines an unrelated_trade_or_business as an activity that is not substantially related to an organization's exempt_purpose form 886-arev department of the treasury - internal_revenue_service page -12- on 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended 20nn org per the interview with the president of org the organization serves primarily to the public org did not keep the required records to delineate between member and non member income as required by sec_1 c of the regulations since org has not complied with the record keeping requirement and the organization is open to the public the burden_of_proof is on the org to prove that a portion of its income wasn’t from an unrelated_trade_or_business unless additional records are submitted to substantiate the amount of non member income it is presumed that of the organization's income is considered from an unrelated_trade_or_business and is subject_to corporate tax under sec_11 of the code revrul_68_46 1968_1_cb_260 describes another veterans’ post after an analysis of all the facts and circumstances the service determined that the post's primary activity was the conduct of a business rather than social welfare activity the organization's business activities involved the rental of its commercial organization carried on veterans programs and other social welfare activities based on an analysis of the whole operation it was concluded that the business activities relating to the operation of the facility exceeded all other activities and the social welfare programs were not its primary activity in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information_return and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_6001 of the code requires organizations exempt from tax to retain minimum records sufficient to detail their exempt_function activities org has failed to maintain sufficient records on gross_receipts from member vs non-member income taxpayer’s position the org’s position is not known at this time as this is a draft report government’s position sec_11 of the code imposes a tax for each taxable_year on the taxable_income of every corporation sec_61 of the code defines gross_income as all income from whatever source derived form 886-acrev department of the treasury - internal revenuc service page -13- form sec_86a department of the ‘i'reasury - internal_revenue_service name of taxpayer year period ended explanation of items org schedule no or fxhibit form 6018-a 20xx the calculations of the tax due are as follows conclusion during the examination process it was shown that org did not have a bona_fide membership therefore it does not meet the membership test and or qualify for exemption under sec_501 of the code accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending on or after december 20xx during the examination process the org did not provide adequate information to show the org devoted at least of their time to activities in furtherance of the organization’s exempt_function based on the information provided it appears that the organization primarily operates a bar open to the public since operating a bar open to the public does not further sec_501 purposes it does not qualify for exemption under sec_501 of the code accordingly the org's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending on or after december 20xx because the org did not keep proper records related to non member income and the organization is open to the general_public the burden_of_proof to prove that the organization had member income is on them therefore unless additional records are provided to prove the organizations member income of the bar income will be considered non member income subject_to tax form 886-arev department of the treasury - internal_revenue_service page -14-
